Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, filed 09/28/2022, with respect to the rejection(s) of claim(s) under 35 USC 102 in view of Lukhaub have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishihara JP Publication 2006/204529.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara et al. JP 2006/204529.
With respect to claim 1, Ishihara discloses a medical fluid bag housing bag comprising:
A reagent container comprising a case stored in a reagent storage  (P.0010, P.0013, reagent container = packaging box, case = storage bag 10)
A bag part that is built in the case, is formed of a resin film, is more flexible than the case, and is configured to contain the reagent (P.0014-P.0015, bag part = medical liquid bag 21, P.0020)
An outlet through which the reagent is to be taken out (P.0021, outlet = discharge port)

With respect to claims 2, 3, 4, 5, 6,  Ishihara discloses all of the limitations as applied to claim 1 above.  In addition, Ishihara discloses:
A barrel part that is attached to the bag part and into which a probe is inserted from a first end side thereof serving as the outlet, the probe being configured to aspirate out the reagent contained in the bag part, wherein the bag part becomes deflated in conjunction with the probe aspirating the reagent (Figure 2 and Figure 3, barrel part = discharge port 27, P.0021, probe = adaptor or needle)
The barrel part has a hole formed in a lateral face of the barrel part positioned on a second side opposite the first end side, the hole allowing the reagent to flow between an interior of the barrel part and an inside of the bag part (P.0021, discharge port 27)
The barrel part is provided in the bag part so as to stand along an insertion direction of the probe (Figure 3)
A bottom part of the bag is sloped so as to approach a bottom face part of the reagent storage toward the second end side of the barrel part (Figure 3, wherein the side of the bag 21 nearest the port 27 is sloped)
A reagent dispensing unit configured to aspirate the reagent from the reagent container and to dispense the aspirated reagent into a reaction cuvette (P.0021, reagent dispensing unit = needle or adapter)
It should be noted that the “probe” in claim 2, “an insertion direction of the probe” in claim 4, and “a reaction cuvette” in claim 9 are not actually claimed as limiting components of the apparatus but rather is an intended use limitation of the apparatus claim. An intended use cannot differentiate from prior art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara JP Publication 2006/204529 in view of Lukhaub et al. U.S. Publication 2017/0266664.
With respect to claim 7 and 8, Ishihara discloses all of the limitations as applied to claims 1 and 2 above.  However, Ishihara fails to disclose specifics regarding the barrel part and an air releasing part. 
Lukhaub discloses a reagent container comprising:
The barrel part is a flexible tube of which an inside diameter is smaller than an outside diameter of the probe (P.0073, wherein barrel part = flexible cap 425, probe = needle tip 41)
The barrel part is provided on the first end side thereof, with a one-way valve configured to prevent inflows in an insertion direction of the probe (P.0073, valve 61)
The bag part has a part in which an air releasing part is sealed, the air releasing part being used for exhausting air from an inside of the bag part when the bag part is filled with the reagent (P.0073, narrow slot 53 allows pressure equalization, structurally is the same as the air releasing part and would function the same when filling with fluid as with aspirating the fluid out)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the type of barrel as taught by Lukhaub for the port of Ishihara since the port of Lukhaub allows for air to exit but not enter the bag, making it easier to keep the bags compact and without introduction of air to cause bubbles and introduce impurities. 

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Usui WO 2021/014642 discloses a container for housing culture solution. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA C BRYANT/      Examiner, Art Unit 2877